UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-1705



ADELINE UWAZIH,

                                                 Plaintiff - Appellant,

             versus


JEFFREY SCHIERWAGEN; HILDA M. BARG; CARL M.
BARG,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-01-1369-A)


Submitted:    December 17, 2002              Decided:   January 15, 2003


Before LUTTIG, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John O. Iweanoge, Rosslyn, Virginia, for Appellant.         Steven Mark
Levine, Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Adeline Uwazih appeals the district court’s order dismissing

her diversity-based personal injury suit for lack of jurisdiction.

We   have   reviewed   the   record   and    find   no   reversible   error.

Accordingly, we affirm on the reasoning of the district court. See

Uwazih v. Schierwagen, No. CA-01-1369-A (E.D. Va. filed June 18,

2002; entered June 19, 2002).             We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                  AFFIRMED




                                      2